t c memo united_states tax_court philip c smoker petitioner v commissioner of internal revenue respondent docket nos filed date joseph falcone for petitioner robert d heitmeyer alexandra e nicholaides and mindy y chou for respondent memorandum opinion laro judge these cases are before the court consolidated for purposes of trial briefing and opinion respondent determined respective deficiencies of dollar_figure and dollar_figure in petitioner’s and federal_income_tax as well as a dollar_figure accuracy-related_penalty under sec_6662 for we decide the following issues whether petitioner is entitled to a mortgage interest_deduction for either of and subject years to the extent his acquisition_indebtedness exceeded dollar_figure million we hold he is not whether for the subject years petitioner is entitled to mortgage interest deductions for amounts capitalized into the principal of a mortgage note but not actually paid we hold he is not and whether for petitioner is liable for a sec_6662 accuracy-related_penalty we hold he is i overview background the parties submitted this case to the court fully stipulated under rule our background statement of this case is based on the parties’ stipulation of facts and the exhibits submitted with it the stipulated facts are found accordingly petitioner a cash_basis taxpayer resided in michigan when the petition was filed during the subject years petitioner owned two properties one in michigan michigan property and the second in california california property collectively properties each of the properties was highly leveraged during the 1unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code code in effect for the years at issue dollar amounts are rounded subject years and the amounts of the qualified_residence_interest deductions to which petitioner is entitled is the main source of the parties’ contention ii encumbrances on the michigan property a first mortgage petitioner leveraged the michigan property with a primary mortgage in more precisely in date he executed a dollar_figure adjustable rate note washington mutual note secured_by a mortgage on the michigan property in favor of washington mutual bank f a washington mutual the washington mutual note was set to mature on august and charged floating rate interest on the unpaid principal of the note until the loan was fully repaid the rate was initially set pincite but reset monthly on the basis of a specified_index significantly the washington mutual note was capped as to interest rate and limited as to payment fluctuations the washington mutual note capped the interest rate pincite and provided that a new monthly payment determined every months would be limited to more or less than the monthly payment due in the preceding 12-month_period under the terms of the washington mutual note if the monthly payment in any month was less than the interest portion of an amount determined to be necessary to repay the unpaid principal balance then owed in substantially equal monthly payments by maturity the excess_interest would be added capitalized into the principal of the note in no event however could the principal of the note exceed dollar_figure finally the washington mutual note provided that any unpaid portion of principal or interest as of the maturity_date would become due on that date as a balloon payment the parties have stipulated that the acquisition_indebtedness within the meaning of sec_163 with respect to the michigan property was dollar_figure in and dollar_figure in the parties have also stipulated that in and petitioner made interest payments and was charged deferred interest ie unpaid interest capitalized into principal in the following amounts year interest payment deferred interest dollar_figure big_number dollar_figure big_number b home equity line of credit in addition to the first mortgage in or around petitioner secured a home equity line of credit wells fargo heloc of dollar_figure on the michigan property from wells fargo bank n a wells fargo the parties agree that the wells fargo heloc is home_equity_indebtedness within the meaning of sec_163 and had a balance of dollar_figure at yearend the parties also agree that petitioner paid and is entitled to deduct qualified_residence_interest of dollar_figure and dollar_figure on the wells fargo heloc for and respectively iii encumbrances on the california property the california property was also encumbered although the record does not include the note or related mortgage the parties agree that the average_acquisition_indebtedness within the meaning of sec_163 for the california property was dollar_figure in and dollar_figure in the parties have also stipulated that petitioner paid to wells fargo mortgage interest of dollar_figure in and dollar_figure in with respect to the california property iv total acquisition_indebtedness the parties have stipulated that the total acquisition_indebtedness within the meaning of sec_163 for both properties disregarding the dollar_figure million limitation under sec_163 was dollar_figure and dollar_figure for and respectively v petitioner’s federal_income_tax returns and notices of deficiency petitioner timely filed federal_income_tax returns for return and return the return and the return listing petitioner’s filing_status as single claimed respective deductions of dollar_figure and dollar_figure for home mortgage interest included in the deduction claimed for each year was deferred--that is accrued but unpaid--interest which had been capitalized into the principal of the washington mutual note ie dollar_figure for and dollar_figure for mostly as a result of the home mortgage interest deductions petitioner reported total_tax liabilities of dollar_figure and dollar_figure respectively on his return and return petitioner subsequently mailed to respondent an amended federal_income_tax return for claiming additional itemized_deductions of dollar_figure respondent did not accept or process the amended_return respondent issued to petitioner a separate notice_of_deficiency as to each of the subject years the notices of deficiency collectively disallow petitioner’s mortgage interest_expense of dollar_figure for and dollar_figure for respondent also determined petitioner is liable for an accuracy-related_penalty under sec_6662 of dollar_figure petitioner timely filed his petitions with the court i qualified_residence_interest deductions discussion deductions including those for qualified_residence_interest are a matter of legislative grace 292_us_435 2this amount is different from the amount of deferred interest dollar_figure which the parties have stipulated see supra p on his return petitioner claimed a deduction for mortgage interest reported on form_1098 mortgage interest statement of dollar_figure line schedule a itemized_deductions and a deduction for mortgage interest not reported on form_1098 of dollar_figure line schedule a attached to the return was statement - schedule a line - home mortgage interest not reported on form which stated that petitioner had dollar_figure of unreported mortgage interest ie the amount of deferred interest and that dollar_figure of the unreported mortgage interest was attributable to acquisition_indebtedness in excess of dollar_figure million thus petitioner claimed as a deduction only dollar_figure of unreported mortgage interest that was attributable to acquisition_indebtedness not in excess of dollar_figure million in addition to disallowing dollar_figure of unreported mortgage interest respondent also disallowed dollar_figure of dollar_figure of mortgage interest reported on form_1098 as interest attributable to acquisition_indebtedness in excess of dollar_figure million resulting in an aggregate disallowance of dollar_figure 3respondent disallowed the entire mortgage interest_deduction petitioner claimed on his return including interest attributable to acquisition_indebtedness not in excess of dollar_figure million the burden is upon the taxpayer to prove that he is entitled to the deductions claimed 503_us_79 petitioner does not assert nor would we find that the requirements of sec_7491 are met to shift the burden_of_proof to respondent consequently we conclude that the burden_of_proof remains with petitioner sec_163 generally allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however no deduction is allowed for personal_interest paid_or_accrued during the taxable_year unless specifically excepted by statute sec_163 among the enumerated items of deductible personal_interest is qualified_residence_interest sec_163 the term qualified_residence_interest means any interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness on a qualified_residence sec_163 the term acquisition_indebtedness means any loan that is secured_by the residence and that is incurred to acquire construct or substantially improve a taxpayer’s qualified_residence sec_163 the term home_equity_indebtedness means any loan secured_by the qualified_residence to the extent the aggregate amount of the indebtedness does not exceed the taxpayer’s equity in the residence ie the fair_market_value of the qualified_residence reduced by the acquisition_indebtedness of the residence sec h c the aggregate amount that may be treated as acquisition_indebtedness for any period is generally limited to dollar_figure million and the aggregate amount that may be treated as home_equity_indebtedness for any period is generally limited to dollar_figure sec_163 c ii accordingly petitioner is not entitled to deduct qualified_residence_interest for and under sec_163 to the extent the claimed interest_deduction was attributable to acquisition_indebtedness in excess of dollar_figure million and home_equity_indebtedness over dollar_figure the parties agree that each property was a qualified_residence within the meaning of sec_163 during the subject years the parties also agree that petitioner paid qualified_residence_interest on each of the properties during the subject years the parties’ agreement largely stops there the parties disagree over whether petitioner may deduct deferred interest that was capitalized into the principal of the washington mutual note ie dollar_figure for and dollar_figure for that petitioner had accrued but not paid respondent relies upon the well-settled principle that a cash_method taxpayer such as petitioner may not deduct accrued but unpaid interest petitioner asks us to disregard this well-settled principle and relies on 856_f2d_1169 8th cir aff’g 86_tc_655 petitioner also argues that he paid interest within the meaning of sec_163 by promising to pay outstanding interest that had accrued on a secured mortgage note and simultaneously surrendering additional property rights in the real_estate under the mortgage to the same lender petitioner contends that he satisfies the literal requirements of sec_163 and therefore that he is entitled to claim deductions for accrued but unpaid interest that was capitalized into the principal of the washington mutual note we agree with respondent it is well settled that a cash_method taxpayer such as petitioner is allowed a deduction for interest_paid during the taxable_year in cash or its equivalent 107_tc_35 aff’d 141_f3d_403 2d cir 80_tc_1174 the mere delivery of a promissory note to satisfy an interest obligation without an accompanying discharge of the note is a mere promise to pay and not a payment in a cash_equivalent 429_us_569 davison v commissioner t c pincite as the supreme court recognized the reasoning for such a rule is that the note may never be paid and if it is not paid ‘the taxpayer has parted with nothing more than his promise to pay ’ don e williams co v commissioner u s pincite quoting 54_f2d_848 1st cir rev’g 21_bta_1001 it is equally well settled that when a lender withholds a borrower’s interest payments from the loan proceeds the borrower is determined to have paid interest with a note not cash or its equivalent and is consequently not entitled to a deduction until the loan is repaid davison v commissioner t c pincite 77_tc_701 67_tc_621 6_tc_452 aff’d 158_f2d_342 7th cir similarly when a lender debits the required_interest payment to a loan account ie capitalizing the required_interest payment by adding its amount to the loan’s principal the borrower is not entitled to a current interest_deduction for the interest debited 70_tc_482 aff’d without published opinion 633_f2d_215 6th cir rubnitz v commissioner t c pincite whether interest is charged by way of an original_issue_discount oid ie interest withheld from the loan proceeds or as capitalized_interest ie periodic interest added to the loan’s principal the economic reality is the same the borrower is able to postpone paying the interest due to sometime in the future either over the life of the loan or as part of a balloon payment upon maturity see heyman v commissioner t c pincite rubnitz v commissioner t c pincite because the loan agreement at issue allowed petitioner to do just that he may not deduct any accrued but unpaid interest until he actually discharges his obligation to pay the accrued interest by a cash or cash-equivalent payment or by a disposition or transfer of the michigan property cf sec_1_163-7 income_tax regs amount of deduction for oid is determined by using the constant_yield_method described in sec_1_1272-1 income_tax regs flying in the face of this long history of settled caselaw petitioner now asks us to turn away from this outdated position and look at the issue as one that focuses on the relative certainty of payment petitioner cites 856_f2d_1169 for the proposition that he has paid interest because adding accrued interest to the principal of a mortgage note is akin to taking out a second mortgage to pay the interest accrued and is thus indistinguishable in substance from borrowing from a third party to make the interest payments petitioner’s reliance on allan is misplaced for a couple of reasons first the facts of allan differ from those in the instant case in a key respect allan involved an accrual basis taxpayer while petitioner is a cash_basis taxpayer it is well settled that a taxpayer must accept the tax consequences of the manner he has selected to manage his affairs even though alternative arrangements might provide more favorable results don e williams co v commissioner u s pincite 79_tc_751 therefore the fact that the taxpayer in allan was entitled to a deduction for accrued interest does not assist petitioner because when it comes to interest deductions the tax law permits only accrual basis taxpayers to deduct accrued but unpaid interest second the court_of_appeals for the eight circuit’s holding in allan was much narrower than petitioner suggests that is for the sole purpose of determining the amount_realized under 461_us_300 capitalized_interest was properly includible in the amount_realized when the lender foreclosed on the loan because the borrower’s obligation to pay any interest added to the loan principal was a true loan allan v commissioner f 2d pincite4 the court_of_appeals reasoned that the relationship between the borrower and the lender was arm’s length and that the borrower had legitimate business reasons to defer interest payments to allow the borrower additional time to work out its financial difficulties id pincite further the court_of_appeals believed the borrower was legally obligated to repay all the deferred interest once it recovered financially id finally the court_of_appeals rejected the commissioner’s position that the capitalized_interest could not be part of any true loan because the lender could not pay itself interest in reaching that conclusion the court_of_appeals relied on the fact that the borrower was liable for the increased principal_amount of the loan and there was no evidence that the transaction was tax motivated id pincite4 however this line of reasoning underlying the inclusion of deferred interest in the amount_realized cannot resolve the timing issue of the corresponding interest_deduction it is true for the purpose of determining whether deferred interest is includible in the amount_realized that it makes no difference whether a taxpayer had taken out a second nonrecourse mortgage from a third party to discharge his interest obligation or had allowed his primary lender to add the interest payments to the principal of the original nonrecourse loan that is because in either instance the taxpayer received the loan proceeds tax free on the assumption that he would repay the loan balance and as the supreme court explained u nless the outstanding amount of the mortgage is deemed to be realized upon the disposition or transfer of the property securing the note the mortgagor effectively will have received untaxed income at the time the loan was extended commissioner v tufts u s pincite the rationale of ensuring that a mortgagor does not receive tax free the proceeds of a nonrecourse loan used to pay interest has no bearing on when the mortgagor may claim an interest_deduction for a cash_basis taxpayer it makes a world of difference however whether he borrows from a third party to discharge his interest obligation or simply postpones paying interest by capitalizing it because a current interest_deduction is justified only when the taxpayer’s liability to the initial lender has been discharged and not merely postponed see 631_f2d_1182 n 5th cir 15_tc_231 aff’d 198_f2d_54 5th cir this timing rule is consistent with allan in that had the borrower there been a cash_basis taxpayer as is the case with petitioner the taxpayer would be entitled to an interest_deduction only upon the eventual disposition or transfer of the secured_property the same moment when it must realize the deferred interest as income finally we note that the court_of_appeals for the sixth circuit the court to which an appeal of this case would most likely lie has affirmed this court’s ruling that a borrower has simply postponed payment and remitted nothing more than a promise to pay interest when as here a lender debits a loan by a required_interest payment see heyman v commissioner 633_f2d_215 moreover the supreme court has held that the established analysis relating to the deductibility of interest is not transformed by virtue of the fact that a note is secured don e williams co v commissioner u s pincite n thus even if we assume petitioner had given up some property rights in the michigan property that secured the washington mutual note when washington mutual added the deferred interest to the principal this factor is not determinative because we focus on whether petitioner had discharged his obligation to pay the interest due in this case where petitioner has not discharged but only postponed his obligation of paying interest we conclude that he may not deduct the deferred interest ii accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty for because petitioner substantially understated his income_tax or alternatively for negligence or disregard of rules or regulations see sec_6662 and b and there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on a return for a taxable_year or dollar_figure sec_6662 alternatively we will sustain respondent’s determination to impose an accuracy-related_penalty if we determine petitioner failed to make a reasonable attempt to comply with provisions of the internal revenue laws or disregarded the rules or regulations by acting carelessly recklessly or with intentional disregard sec_6662 sec_1_6662-3 and income_tax regs 4in the notice_of_deficiency for respondent also maintains that petitioner should be charged with an accuracy-related_penalty for substantial valuation misstatements under sec_6662 because no valuation issues are present in this case and respondent makes no such contentions on brief we conclude respondent has abandoned this position only one accuracy-related_penalty may be imposed for a given portion of an underpayment even though that portion implicates more than one form of misconduct described in sec_6662 sec_1_6662-2 income_tax regs under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the accuracy-related_penalty to meet this burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once respondent sustains his burden of production however petitioner bears the burden of proving that the penalty is unwarranted by establishing an affirmative defense such as reasonable_cause or substantial_authority id pincite respondent has met his burden of production by showing that petitioner acted at least negligently when he claimed a deduction for mortgage interest attributable to acquisition_indebtedness in excess of dollar_figure million and in the light of the substantial_authority that a cash_basis taxpayer may claim a qualified_residence_interest deduction only for interest he paid in cash or cash_equivalent respondent has also met his burden of production by showing that petitioner acted negligently when claiming a deduction for deferred mortgage interest that was only accrued but not actually paid a deduction that would appear to a reasonable and prudent person too good to be true see sec_1 b ii income_tax regs finally respondent will have also met his burden of production for imposing the accuracy-related_penalty if rule_155_computations show that petitioner had a substantial_understatement_of_income_tax see eg jarman v commissioner tcmemo_2010_285 100_tcm_599 prince v commissioner tcmemo_2003_247 86_tcm_283 petitioner argues that the accuracy-related_penalty does not apply because he believed the literal language of sec_163 allowed him to deduct interest that was paid_or_accrued petitioner stresses that this belief is reinforced with reference to sec_163 which allows cash_basis taxpayers deductions for oid on certain short-term obligations only when paid we construe this line of reasoning to mean that petitioner proposes that both the substantial_authority and reasonable_cause defenses preclude application of the accuracy-related_penalty 5petitioner’s argument is essentially that if it is universally true that a cash_method taxpayer can claim an interest_deduction only when he pays the interest sec_163 is redundant but this argument reveals petitioner’s lack of understanding of the timing issues involving interest deductions generally the amount of the deduction for an oid for each year is determined by using the constant_yield_method described in sec_1_1272-1 income_tax regs which may not coincide with actual payments even for a cash_basis taxpayer sec_1_163-7 income_tax regs however in the case of a short-term_obligation with a fixed maturity_date not more than one year from the obligation’s issue_date oid is deductible only when paid for a cash_basis taxpayer disregarding the constant_yield_method thus sec_163 is anything but redundant sec_6662 sec_6664 we are unpersuaded that petitioner meets the requirements for either defense under sec_6662 an accuracy-related_penalty does not apply to the portion of an understatement if the taxpayer’s position with respect to such portion is supported by substantial_authority see also sec_1_6662-4 income_tax regs substantial_authority exists only if the weight of relevant and persuasive authorities for the taxpayer’s position outweighs those in favor of the opposing position see sec_1_6662-4 and ii income_tax regs the substantial_authority standard is an objective test that is less stringent than the more_likely_than_not standard but more demanding than the reasonable basis standard sec_1 d income_tax regs because substantial_authority is measured objectively a taxpayer’s belief about the weight of authority in support of his position is irrelevant see sec_1_6662-4 income_tax regs petitioner claims he relied on the plain meaning of sec_163 to support his position that a cash_basis taxpayer is entitled to deduct interest that is paid_or_accrued on the other hand the opposing position namely that a cash_basis taxpayer may deduct only paid interest has been confirmed by multiple authorities see eg don e williams co v commissioner u s pincite davison v commissioner t c pincite menz v commissioner t c at heyman v commissioner t c pincite rubnitz v commissioner t c pincite in so ruling the supreme court explained that the code includes the phrase paid_or_accrued in many of its deduction provisions to emphasize that taxpayers are afforded deductions based upon the accounting_method they have selected see don e williams co v commissioner u s pincite n this reasoning directly undercuts petitioner’s contention that paid_or_accrued should be defined as inclusive and instead requires that the phrase be read as disjunctive ie that a cash_basis taxpayer is not permitted to disregard his chosen accounting_method and deduct interest he has accrued but not paid in view of the prevalence of influential sources that stand for the contrary position we conclude petitioner’s reading of sec_163 is not supported by substantial_authority recognizing the substantial weight of authority against his position petitioner asked the court to overturn years of precedent in doing so petitioner cited 856_f2d_1169 for the proposition that he paid the deferred interest as discussed elsewhere in this opinion the holding in the allan case was much narrower than petitioner proposed and thus could not work to neutralize the substantial_authority that a cash_method taxpayer may not currently deduct deferred interest although the substantial_authority defense is unavailable to petitioner he may nonetheless be excused from an accuracy-related_penalty if he meets the reasonable_cause exception of sec_6664 under that section the accuracy-related_penalty is not imposed on any portion of an underpayment_of_tax for which petitioner proves that he had reasonable_cause and acted in good_faith reasonable_cause is a fact-specific inquiry that incorporates all relevant circumstances sec_1 b income_tax regs the extent to which petitioner endeavored to assess his proper tax_liability is of paramount significance in determining whether he acted with reasonable_cause and in good_faith id when petitioner’s endeavors are measured against these principles we conclude petitioner did not have reasonable_cause and did not act in good_faith when he acted upon his belief that the plain language interpretation of sec_163 enabled him to receive deductions for unpaid but accrued interest given the multiple authorities that disallow cash_basis taxpayers’ interest deductions for accrued interest petitioner’s understanding of the code constitutes at best a careless disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs a taxpayer is careless in his disregard for rules or regulations if he fails to exercise reasonable diligence to determine the correctness of a return position that is contrary to a rule_or_regulation sec_1_6662-3 income_tax regs without considerable effort petitioner could have learned that his interpretation of sec_163 conflicts with established authority however petitioner neglected to take the minimal time needed to find the abundance of sources that would have enabled him to arrive at this realization and accurately assess his tax_liability his reliance on allan does not change our conclusion because its holding as explained above does not support petitioner’s position even if the court of appeals’ reasoning in the context of amount_realized could be interpreted to apply to timing of interest deductions this interpretation would be equivocal at best in the light of the well-established case law rejecting petitioner’s position thus any reliance on allan could not have been reasonable under the facts accordingly petitioner did not endeavor to determine his true tax_liability with reasonable diligence and is consequently not entitled to the reasonable_cause exception to the accuracy-related_penalty in addition petitioner maintains that he clearly relied on the advice of tax advisors in taking deductions for interest that was accrued but not paid on his return good-faith reliance on a tax professional’s advice may establish reasonable_cause if the taxpayer proves each of the following requirements by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner has introduced no evidence to show that he relied on the advice of tax professionals in his return preparation nor does the record enable us to draw such an inference accordingly we sustain respondent’s imposition of the penalty under sec_6662 to the extent attributable to petitioner’s claimed deductions of deferred mortgage interest lastly petitioner failed to introduce evidence or advance any arguments to show he acted with reasonable_cause or in good_faith in attempting to deduct mortgage interest attributable to acquisition_indebtedness in excess of dollar_figure million accordingly we likewise sustain respondent’s imposition of a penalty under sec_6662 to the extent petitioner’s underpayment is attributable to his claimed deductions of mortgage interest on acquisition_indebtedness in excess of dollar_figure million we have considered all of the parties’ arguments in reaching our decisions herein and all arguments not discussed herein have been rejected as moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
